___________

                                  No. 96-3442
                                 ____________


Daymon E. Brown,                      *
                                      *
           Appellant,                 *
                                                                     *
Appeal from the United States
      v.                                  *        District Court for the
                                          *        Eastern District of
Missouri.
McDonnell Douglas Corporation,                 *
a Maryland corporation,                                  *
                                                                         *
           Appellee.                                    *

                                 ___________

                         Submitted:   April 14, 1997

                        Filed:      May 9, 1997
                                 ___________

Before McMILLIAN, Circuit Judge, HENLEY, Senior Circuit Judge, and BEAM,
     Circuit Judge.
                               ___________


HENLEY, Senior Circuit Judge.
      In this age-discrimination action Daymon E. Brown appeals from a
judgment of the district court1 granting summary judgment in favor of
McDonnell Douglas Corporation (MDC). We affirm.

      Brown worked for MDC from 1962 until December 1992, when he was
discharged at age 53 as part of a reduction in force (RIF). In March 1992,
Brown, who was working as a production engineer, was given a lay-off notice
and began interviewing for other positions in the company. Later that
month, Ronald Ruethain, a group manager in business operations, interviewed
Brown for a position as a senior programs analyst. Ruethain told Brown
that because of his high salary his chances of getting a raise or a
promotion were "slim to none." Brown replied that he "could live with
that."   Ruethain offered him the position.      Brown accepted and began
working in Ruethain’s department in April 1992.        At the time of his
transfer, Brown was the highest paid employee in his work group. In his
deposition, Brown stated that because he knew it was unlikely that he would
get a raise or promotion, "to achieve some goals to me was kind of
negative, when you knew it wasn’t going to come to anything except to
achieve a goal. It was never going to have a payoff."

      Pursuant to a mid-year evaluation in July 1992, Ruethain rated Brown
as requiring improvement or needing corrective action on eleven of twelve
factors. In addition, Ruethain noted that Brown had been observed reading
magazines, sleeping at a meeting, and leaving work early.          Ruethain
believed that Brown lacked motivation and was "coasting, doing the absolute
minimum required to get by."       According to Brown in discussing the
evaluation, Ruethain "read [Brown] the riot act" and stated: "I could have
hired a young college graduate and paid [] half of what I’m paying you to
do that kind of work." Brown replied: "Well my salary has nothing to do
with this kind of work. I earned the salary over thirty years at different
kind of work at a




       1
        The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District
of Missouri.

                                              -2-
different company."

      In August 1992, Ken Gumper, manager of business operations, informed
Ruethain that there would be a RIF and instructed him to evaluate his
employees according to a relative assessment process based on the
employee’s technical capability, skills applications, personal commitment,
and team building. Of the 144 employees Ruethain evaluated, Brown received
the lowest score, a score of 19. Gumper received the scores and along with
the company’s RIF guidelines, the employee’s most recent documented
performance evaluation and five-year merit increase history, compiled a
ranking. Brown was ranked the lowest and he and six other employees were
selected for discharge.

      Brown filed suit alleging age discrimination under the Age
Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634, and the
Missouri Human Rights Act (MHRA), Mo. Rev. Stat. §§ 213.010-213.095.2 The
district court granted MDC’s motion for summary judgment.        The court
assumed that Brown had established a prima facie case of age
discrimination, but that MDC proffered a nondiscriminatory, legitimate
reason for the discharge -- the RIF and Brown’s low assessment score -- and
Brown failed to offer any evidence to show that the reason was a pretext
for discrimination.

      In order to establish a prima facie case in the context of a RIF, a
plaintiff "must show that: (1) he or she was at least 40 years old at the
time of discharge; (2) he or she satisfied the applicable job
qualifications; (3) he or she was discharged; and (4) 'provide some
additional showing that age was a factor in the termination.'" Aucutt v.
Six Flags Over Mid-America, Inc., 85 F.3d 1311, 1316 (8th Cir. 1996)
(quoting Nitschke v. McDonnell Douglas Corp., 68 F.3d 249, 251 (8th Cir.
1995)). Although




      2
       "Courts employ the same analysis under both the ADEA and the MHRA." Kehoe v.
Anheuser-Busch, Inc., 96 F.3d 1095, 1101 n.8 (8th Cir. 1996).

                                        -3-
we are inclined to agree with MDC that Brown did not establish a prima
facie case, like the district court, we will assume that he did. Also like
the district court, we agree with MDC that Brown did not present evidence
to show that MDC’s proffered reason for the discharge was a pretext for
discrimination.

      Initially we note that Brown spends much of his brief disputing
Ruethain’s performance evaluation. For example, Brown asserts that he
never slept through a meeting and explains that he left early when he had
nothing to do or had come in early and only read magazines that his old
department had forwarded to him. We remind Brown that we do not "weigh the
wisdom of any particular employment decision." Ruby v. Springfield R-12
Pub. Sch. Dist, 76 F.3d 909, 912 n.7 (8th Cir. 1996).      "The employment
discrimination laws have not vested in the federal courts the authority to
sit as super-personnel departments reviewing the wisdom or the fairness of
the business judgments made by employers, except to the extent that those
judgments involve intentional discrimination." Hutson v. McDonnell Douglas
Corp., 63 F.3d 771, 781 (8th Cir. 1995). Contrary to Brown’s suggestion,
the fact that in previous positions he had received positive evaluations
is not evidence that Ruethain was motivated by an age-based animus. In
Hutson, we explained that in a RIF a record of        positive performance
reviews is generally unpersuasive evidence of age bias because "even
capable employees are released when an employer is down-sizing." Id. at
779. Although there may be some circumstances "where evidence of []
competence nonetheless supports a finding of pretext because it casts doubt
on [a] low assessment score," id. at 780, this is not such a case. We
agree with MDC that evidence that Brown had performed satisfactorily in
past positions does not cast doubt on Ruethain’s evaluation that Brown was
performing poorly due to a lack of motivation. Indeed, Ruethain’s belief
that Brown was "just coasting" is supported by Brown’s deposition testimony
that "to achieve some goals . . . was kind of negative, when you know it
. . . was never going to have a payoff." We note that "there is nothing
inherently discriminatory in an employer choosing to rely on recent
performance more heavily than past performance in deciding which employees
to terminate during a RIF." Id. at




                                    -4-
779. In addition, we note that Ruethain testified that at the time of
evaluation he did not know of the impending RIF and Brown has presented no
evidence to create an issue of fact regarding Ruethain’s knowledge.

      We also reject Brown’s assertion that Ruethain’s alleged statement
that he "could have hired a young college graduate" at half of Brown’s
salary was direct evidence of age bias. In context, it is clear that
Ruethain was concerned with Brown’s performance as compared to his high
salary, not as compared to his age.      Even Brown understood Ruethain’s
comment to refer to his high salary. In response to the comment, Brown
replied that he had earned the salary over thirty years time. See Bialas
v. Greyhound Lines, Inc., 59 F.3d 759, 763 (8th Cir. 1995) (in context
statement that people over 45 had difficulty adjusting to change was not
evidence of age discrimination, but was expression of concern that managers
had resisted company’s efforts to reorganize). It is well settled that
"[e]mployment decisions motivated by characteristics other than age (such
as salary and pension benefits), even when such characteristics correlate
with age, do not constitute age discrimination." Hanebrink v. Brown Shoe
Co.,1997 WL 174838, at *2 (8th Cir. Apr.14, 1997). In the circumstances
of this case, "[i]t is simply incredible" to believe that Ruethain who had
hired Brown at age 53 "suddenly developed an aversion to older people less
than [five months] later." Lowe v. J. B. Hunt Transport, Inc., 963 F.2d
173, 175 (8th Cir. 1992).

      In addition, Brown's "statistical evidence is not probative of pretext
in that it fails to analyze the treatment of comparable employees." Hutson,
63 F.3d at 777.     Although Brown notes that of     the ten employees who
received an assessment score of 40 or less the two youngest were not
terminated while six of the eight oldest were terminated, that evidence is
"not of a sufficient 'kind and degree' to raise an inference" of
discrimination, especially given that Brown’s score was 19 and the two
oldest employees -- ages 64 and 57 -- were retained. Hanebrink, 1997 WL
174838, at *2 (no inference of age discrimination where employer retained
two employees who were older than plaintiff). Moreover, and importantly,
because MDC "used performance evaluations to determine




                                    -5-
which workers to lay off, . . . [Brown’s] statistical analysis ignores the
performance evaluations and, therefore, does not prove that [MDC’s]
explanation was pretextual." Nitschke, 68 F.3d at 252.

     Accordingly, we affirm the judgment of the district court.

     A true copy.

           Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                   -6-